DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 22, 2022, and September 22, 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8, 11-13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, and 9 of U.S. Patent No. 9,039,549 in view of Xun (US Patent Pub. 2013/0116070, hereinafter Xun).
Regarding claim 1, patent claim 1 recites a hockey stick blade including a heel region, a toe region, a mid-region, a first reinforcing element positioned in the toe region, and a second reinforcing element positioned in the toe region. Patent claim 9 further recites a plurality of core elements, with the reinforcing elements positioned on the core elements. The patent claims do not recite the particular location of the first reinforcing element as being positioned directly on a lower surface and front and rear faces of an upper core element and only on a portion of the second reinforcing element, and the second reinforcing element being positioned directly on an upper surface and front and rear faces of a lower core element. However, Xun discloses a hockey stick blade (10, Figs. 1-2; para. 0036) comprising a first reinforcing element (fiber-reinforced strip 70, Figs. 2 and 4; para. 0044) positioned directly on a lower surface, a front face (22), and a rear face (24) of an upper core element (50; para. 0044, lines 1-9) and only on a portion of a second reinforcing element (i.e., only on a middle portion of second fiber-reinforced strip 72 without optional intervening supplemental strip 94, and not on folded end portions 80 and 88 of strip 72; see Fig. 2), wherein the second reinforcing element (72) is positioned directly on an upper surface, a front face (22), and a rear face (24) of the lower core element (54; para. 0044, lines 1-9). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the arrangement taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
Regarding claim 2, Xun further teaches the core elements (50, 54, Fig. 2) are spaced apart from one another in a vertical direction (by reinforcing strips 70, 72).
 The limitations of claim 4 are recited in patent claim 2. 
The limitations of claims 5 and 6 are recited in patent claim 1.
Regarding claim 7, patent claim 1 recites a hockey stick blade including a heel region, a toe region, a mid-region, a first reinforcing element positioned in the toe region, and a second reinforcing element positioned in the toe region. Patent claim 9 further recites a plurality of core elements, with the reinforcing elements positioned on the core elements. The patent claims do not recite the particular location of the first reinforcing element as being positioned on a lower surface and on a front face or a rear face of an upper core element and the second reinforcing element, and the second reinforcing element being positioned on an upper surface and on a front face or a rear face of a lower core element. However, this configuration of first and second reinforcing elements with respect to upper and lower core elements is taught by Xun, as discussed above for claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the arrangement taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
Regarding claim 8, Xun further teaches the core elements (50, 54, Fig. 2) are spaced apart from one another in a vertical direction (by reinforcing strips 70, 72).
The limitations of claim 11 are recited in patent claim 1.
Regarding claim 12, patent claim 1 recites a hockey stick blade including a heel region, a toe region, a mid-region, a first reinforcing element positioned in the toe region, and a second reinforcing element positioned in the toe region. Patent claim 9 further recites a plurality of core elements, with the reinforcing elements positioned on the core elements. The patent claims do not recite the particular location of the first reinforcing element as being positioned on a lower surface and on front and rear faces of an upper core element and only on a portion of the second reinforcing element, and the second reinforcing element being positioned on an upper surface and on front and rear faces of a lower core element. However, this configuration of first and second reinforcing elements with respect to upper and lower core elements is taught by Xun, as discussed above for claim 1. Therefore, it would have been obvious to one of ordinary skill before the invention was made in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the arrangement taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
Regarding claim 13, Xun further teaches the core elements (50, 54, Fig. 2) are spaced apart from one another in a vertical direction (by reinforcing strips 70, 72).
The limitations of claim 15 are recited in patent claim 2. 
The limitations of claims 16 and 17 are recited in patent claim 1.
Claims 1-2, 4-8, 11-13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-7 of U.S. Patent No. 9,868,038 in view of Xun. 
Regarding claim 1, patent claims 1 and 5 each recite a hockey stick blade including a heel region, a toe region, a mid-region, first/upper and second/lower core elements, a first reinforcing element positioned directly on a lower surface of the first/upper core element only in the toe region, and a second reinforcing element positioned directly on an upper surface of the second/lower core element only in the toe region. The patent claims do not recite the particular location of the first reinforcing element as being positioned directly on front and rear faces of the first/upper core element and only on a portion of the second reinforcing element, and the second reinforcing element being positioned directly on front and rear faces of the second/lower core element. However, as discussed above, Xun discloses a hockey stick blade (10, Figs. 1-2; para. 0036) comprising a first reinforcing element (fiber-reinforced strip 70, Figs. 2 and 4; para. 0044) positioned directly on a lower surface, a front face (22), and a rear face (24) of an upper core element (50; para. 0044, lines 1-9) and only on a portion of a second reinforcing element (i.e., only on a middle portion of second fiber-reinforced strip 72 without optional intervening supplemental strip 94, and not on folded end portions 80 and 88 of strip 72; see Fig. 2), wherein the second reinforcing element (72) is positioned directly on an upper surface, a front face (22), and a rear face (24) of the lower core element (54; para. 0044, lines 1-9). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the arrangement taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claim 2 are recited in patent claim 2. 
Regarding claim 4, Xun further teaches the first and second reinforcing elements (70, 72) comprise fiber-reinforced plies (para. 0044, lines 1-2, “strips of fiber-reinforced material”).
The limitations of claim 5 are recited in patent claim 6. The limitations of claim 6 are recited in patent claim 7. 
Regarding claim 7, patent claims 1 and 5 each recite a hockey stick blade including a heel region, a toe region, a mid-region, first/upper and second/lower core elements, a first reinforcing element positioned directly on a lower surface of the first/upper core element and only in the toe region, and a second reinforcing element positioned directly on an upper surface of the second/lower core element and only in the toe region. The patent claims do not recite the particular location of the first reinforcing element as being positioned directly on a front or rear face of the first/upper core element and on the second reinforcing element, and the second reinforcing element being positioned on a front or rear face of the second/lower core element. However, this configuration of first and second reinforcing elements with respect to upper and lower core elements is taught by Xun, as set forth above for claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the arrangement taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claim 8 are recited in patent claim 2. 
The limitations of claim 11 are recited in patent claim 6.
Regarding claim 12, patent claims 1 and 5 each recite a hockey stick blade including a heel region, a toe region, a mid-region, first/upper and second/lower core elements, a first reinforcing element positioned on a lower surface of the first/upper core element only in the toe region, and a second reinforcing element positioned on an upper surface of the second/lower core element only in the toe region. The patent claims do not recite the particular location of the first reinforcing element as being positioned on front and rear faces of the first/upper core element and only on a portion of the second reinforcing element, and the second reinforcing element being positioned on front and rear faces of the second/lower core element. However, this configuration of first and second reinforcing elements with respect to upper and lower core elements is taught by Xun, as set forth above for claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the locations taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claim 13 are recited in patent claim 2. 
Regarding claim 15, Xun further teaches the first and second reinforcing elements (70, 72) comprise fiber-reinforced plies (para. 0044, lines 1-2, “strips of fiber-reinforced material”).
The limitations of claim 16 are recited in patent claim 6. The limitations of claim 17 are recited in patent claim 7. 
Claims 1-2, 4-8, 11-13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7, and 9 of U.S. Patent No. 10,864,419 in view of Xun. 
Regarding claim 1, patent claim 1 recites a hockey stick blade including a heel region, a toe region, a mid-region, upper and lower core elements, a first reinforcing element positioned on a lower surface of the upper core element, a second reinforcing element positioned on an upper surface of the lower core element, and “means for selectively stiffening the toe region,” which is interpreted under 35 USC 112(f) to include the first and/or second reinforcing elements being positioned only in the toe region as claimed. The patent claims do not recite the particular location of the first reinforcing element as being positioned directly on front and rear faces of the upper core element and only on a portion of the second reinforcing element, and the second reinforcing element being positioned directly on front and rear faces of the lower core element. However, as discussed above, Xun discloses a hockey stick blade (10, Figs. 1-2; para. 0036) comprising a first reinforcing element (fiber-reinforced strip 70, Figs. 2 and 4; para. 0044) positioned directly on a lower surface, a front face (22), and a rear face (24) of an upper core element (50; para. 0044, lines 1-9) and only on a portion of a second reinforcing element (i.e., only on a middle portion of second fiber-reinforced strip 72 without optional intervening supplemental strip 94, and not on folded end portions 80 and 88 of strip 72; see Fig. 2), wherein the second reinforcing element (72) is positioned directly on an upper surface, a front face (22), and a rear face (24) of the lower core element (54; para. 0044, lines 1-9). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the arrangement taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claim 2 are recited in patent claim 6. The limitations of claim 4 are recited in patent claim 3. The limitations of claim 5 are recited in patent claims 7 and 9. The limitations of claim 6 appear to be inherent to the structure recited in patent claim 1 (since the first and second reinforcing elements positioned on lower and upper surfaces of upper and lower core elements would appear to be necessarily contained within the blade). If there is any doubt regarding the examiner’s conclusion with respect to inherency, then the examiner notes that Xun further teaches the first and second reinforcing elements (70, 72) being contained within the blade (10; see Fig. 2).
Regarding claim 7, patent claim 1 recites a hockey stick blade including a heel region, a toe region, a mid-region, upper and lower core elements, a first reinforcing element positioned on a lower surface of the upper core element, a second reinforcing element positioned on an upper surface of the lower core element, and “means for selectively stiffening the toe region,” which is interpreted under 35 USC 112(f) to include the first and/or second reinforcing elements being positioned only in the toe region as claimed. The patent claims do not recite the particular location of the first reinforcing element as being positioned directly on a front face or a rear face of the upper core element and on the second reinforcing element, and the second reinforcing element being positioned on a front face or a rear face of the lower core element. However, this configuration of first and second reinforcing elements with respect to upper and lower core elements is taught by Xun, as discussed above for claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the arrangement taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claim 8 are recited in patent claim 6. The limitations of claim 11 are recited in patent claims 7 and 9.
Regarding claim 12, patent claim 1 recites a hockey stick blade including a heel region, a toe region, a mid-region, upper and lower core elements, a first reinforcing element positioned on a lower surface of the upper core element, a second reinforcing element positioned on an upper surface of the lower core element, and “means for selectively stiffening the toe region,” which is interpreted under 35 USC 112(f) to include the first and/or second reinforcing elements being positioned only in the toe region as claimed. The patent claims do not recite the particular location of the first reinforcing element as being positioned on front and rear faces of the upper core element and only on a portion of the second reinforcing element, and the second reinforcing element being positioned on front and rear faces of the lower core element. However, this configuration of first and second reinforcing elements with respect to upper and lower core elements is taught by Xun, as set forth above for claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims by positioning the first and second reinforcing elements in the arrangement taught by Xun, in order to increase the strength of the blade (Xun, para. 0048). 
The limitations of claim 13 are recited in patent claim 6. The limitations of claim 15 are recited in patent claim 3. The limitations of claim 16 are recited in patent claims 7 and 9. The limitations of claim 17 appear to be inherent to the structure recited in patent claim 1 (since the first and second reinforcing elements positioned on lower and upper surfaces of upper and lower core elements would appear to be necessarily contained within the blade); if there is any doubt regarding the examiner’s conclusion with respect to inherency, then the examiner notes that Xun further teaches the first and second reinforcing elements (70, 72) being contained within the blade (10; see Fig. 2). 
Allowable Subject Matter
Claims 1-2, 4-8, 11-13, and 15-17 would be allowable if the double patenting rejections were overcome by a timely filed terminal disclaimer in compliance with 37 CFR 1.321.
Response to Arguments
Applicant’s arguments, see pg. 6-7, filed September 27, 2022, with respect to the rejection of claims 1, 7, and 12 under 35 USC 112(b) have been fully considered and are persuasive when considered in view of the cancelation of dependent claims 3, 9, and 14. The rejection of claims 1, 7, and 12 under 35 USC 112(b) has been withdrawn. 
For clarity of the record, the examiner notes that the double patenting rejection of claims 1-2, 4-8, 11-13, and 15-17 as unpatentable over U.S. Patent No. 10,350,470, as set forth in the prior Office action, has been overcome by the clarification of the scope of claims 1, 7, and 12 concomitant with the cancelation of claims 3, 9, and 14 as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /October 12, 2022/